Citation Nr: 1010754	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-22 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for Type-II diabetes 
mellitus, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney At Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran retired from active service in March 1973 with 
more than 20 years of active military service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Fargo, 
North Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A December 4, 2008 Board decision denied, in pertinent part, 
entitlement to service connection for Type-II diabetes 
mellitus, including as secondary to Agent Orange exposure.  
The Veteran thereafter appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court) which, 
upon an October 2009 Joint Motion For Vacatur And Partial 
Remand, promulgated an Order on October 6, 2009 that 
(essentially) vacated that part of the Board's December 4, 
2008 decision that denied the claim of entitlement to service 
connection for Type-II diabetes mellitus, including as 
secondary to Agent Orange exposure.

The December 2008 Board decision also denied entitlement to 
an initial compensable disability rating for bilateral 
hearing loss, for the period from September 30, 2004 through 
October 11, 2005, and entitlement to a staged initial 
disability rating in excess of 10 percent for bilateral 
hearing loss, from October 12, 2005.  The parties agreed 
(Joint Motion, page 1) that these decisions should be 
affirmed.


FINDING OF FACT

A private examiner has linked the Veteran's diabetes to his 
military service and exposure to Agent Orange, and diabetes 
has not been dissociated, by competent clinical evidence of 
record, from the Veteran's active service.


CONCLUSION OF LAW

Type-II diabetes mellitus was incurred in active service. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's 
claim of entitlement to service connection for diabetes 
mellitus, any deficiency as to VA's duties to notify and 
assist, pursuant to the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and as noted in the Joint 
Motion of the Parties (for example, to obtain additional 
personnel records) is rendered moot.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

In a letter received in June 2005, the Veteran's private 
physician (W.R.T., MD) stated, in pertinent part, as follows:

[The Veteran] is a patient of mine who 
has type 2 diabetes mellitus. . . . It is 
becoming an increasingly established fact 
that prior exposure to Agent Orange is a 
risk factor for development of adult type 
diabetes.  It is certainly a reasonable 
medical assumption that [the Veteran's] 
exposure to Agent Orange could be 
responsible for his adult diabetes 
mellitus given an absence of a family 
history of diabetes in his family.

The Veteran's DD 214 and other personnel records reveal that 
his military occupational specialty was disaster preparedness 
technician.  Service treatment records dated from May 1972 to 
August 1972 reflect that the Veteran received treatment at 
the Johnston Island Dispensary and Johnston Island Hospital.

The Veteran's consistent contentions during the appeal (as 
noted in statements such as that received in November 2006) 
has been that he was exposed to Agent Orange while serving as 
a disaster preparedness technician under the supervision of 
civilian contractors on Johnston Island in 1972.  The Veteran 
has maintained that when he arrived at Johnston Island many 
of the Agent Orange barrels stored there were corroded and 
leaking.  He has consistently maintained that he was directly 
exposed to Agent Orange while re-barreling was being 
accomplished during that time.  The Veteran related a 
specific incident in which he had to wade into a four feet 
deep rectangular open pit (100 feet long by 75 feet wide) of 
Agent Orange to help rescue a civilian worker who had 
accidently become entangled in equipment.  The Veteran 
indicated that he could not pull the man out of his 
entanglement until another civilian worker waded into the pit 
and assisted the Veteran.  The Veteran indicated that the 
worker who had become entangled was subsequently evacuated 
for treatment due to fears that the worker had ingested Agent 
Orange or had contaminated his eyes.

In a statement dated in January 2007, K.R.L., a disaster 
preparedness training officer with the U.S. Air Force, 
acknowledged that he was unable to "speak directly" about 
the Veteran's specific duties while stationed on Johnston 
Island.  After noting the general duties of a disaster 
preparedness technician, and after briefly noting the history 
of Agent Orange storage at Johnston Island, K.R.L. stated, in 
the conclusion of his statement, as follows:

I would believe that as Johnston Island 
Disaster Preparedness Technician, [the 
Veteran] was directly involved in the re-
barreling operation, at least to advise & 
monitor the re-barreling operation."

The Joint Motion (page 6) has remanded this case to VA in 
large part for the purpose of having VA assess the Veteran's 
credibility and competency to "offer testimony regarding his 
experience during service."  Further, VA is also to discuss 
(Joint Motion, page 5) the January 2007 statement from K.R.L. 
submitted in support of the Veteran's claim.  The Board notes 
that subsequent to the December 2008 Board denial, cases such 
as Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009) have continued to provide further guidance on assessing 
the competence and credibility of lay statements.

With such considerations in mind, the Board finds the 
Veteran's assertions (when coupled with the January 2007 
statement from K.R.L., described as being "favorable 
evidence" by the Joint Motion, page 5) concerning his 
exposure to Agent Orange to be credible.  Further, while VA 
has determined (See Adjudication Manual, M21-1MR, part IV, 
Subpart ii, Chapter2, Section C.10m) that because military 
contactors were responsible for the inventory, "few military 
personnel who served on Johnston Island had duties involving 
the direct handling" of herbicides, it is clear that, unlike 
most service personnel, the Veteran's training and military 
occupation specialty put him in a position to be exposed to 
Agent Orange.  38 U.S.C.A. § 1154(a).

In short, the evidence shows that the Veteran was exposed to 
Agent Orange during service, and a physician (who has treated 
the Veteran and has knowledge of his medical history) has 
linked the Veteran's diabetes mellitus to that exposure.  The 
Veteran's private examiner has noted (and as such, has 
essentially provided a rationale for the opinion) the absence 
of diabetes in the Veteran's family history, and there is no 
contrary medical opinion in the claims file.  As such, the 
Board concludes that service connection for diabetes mellitus 
on a direct basis is warranted.


ORDER

Service connection for diabetes mellitus is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


